NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0962-17T3

ZULKARNAIN KAGALWALLA,

         Plaintiff-Appellant,

v.

ANTHONY FLERES,

     Defendant-Respondent.
________________________________

                   Submitted September 17, 2018 – Decided October 2, 2018

                   Before Judges Sumners and Mitterhoff.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-4293-17.

                   Zulkarnain Kagalwalla, appellant pro se.

                   Methfessel & Werbel, PC, attorneys for respondent
                   (Jennifer M. Herrmann, of counsel and on the brief).

PER CURIAM

         Pro se plaintiff Zulkarnain Kagalwalla appeals from the trial court's

September 15, 2017 dismissal of his defamation complaint against defendant
Anthony Fleres. We affirm, substantially for the reasons stated in the trial

court's oral opinion of September 15, 2017. We add only the following brief

comments.

      This case arises from a long-term and contentious relationship between

plaintiff and the West Windsor Plainsboro School District ("school district").

Plaintiff's animosity towards the school district stems from a January 2014

report it made to the Division of Child Protection and Permanency ("DCPP")

concerning certain comments plaintiff's daughter made at school. Plaintiff

alleges school officials wrongfully detained his daughter after school without

his knowledge or consent to allow the DCPP investigator to obtain a statement

from his daughter. In the wake of the 2014 report, plaintiff sent numerous

messages to school officials expressing his anger about the school's conduct that

ultimately resulted in plaintiff's indictment for harassment. The criminal case

was resolved when plaintiff agreed to an offer of Pre Trial Intervention ("PTI").

      Plaintiff's complaint against defendant, who is the president of the school

district, alleges that defendant defamed him by posting derogatory statements

about him on a local Facebook page, the West Windsor Peeps ("WWP"). After

plaintiff allegedly made upsetting comments to WWP's group administrator, the

group administrator removed plaintiff from the group and posted her decision to


                                                                         A-0962-17T3
                                       2
do so on the WWP Facebook page. The group administrator expressed concern

in a subsequent post that plaintiff might be threatening her.

            [Plaintiff] just threatened me… Not sure if he means a
            lawsuit or bodily harm.        He just sent me my
            address…Not sure how he got it. Not sure how I should
            proceed!!!

In response to the group administrator's post, defendant replied:

            Everyone, the man has a bunch of personal issues that
            he needs to work through. Trust me, as one of his
            targets, I'm not sorry to see him leave the group, but
            now we should just let him go. There's no reason for
            us to continue to pile on.

Regarding the alleged threat to the group administrator, defendant continued:

            Yes, please let the police know. Speaking from
            experience, he's harmless but his harassment shouldn't
            be tolerated. He has a history with the WW Police.

      The trial court dismissed plaintiff's complaint for failure to state a claim

based on the fact that defendant's statement that plaintiff has a history with the

police is true. On this appeal, plaintiff contests the trial court's finding that

defendant's statement that plaintiff "has a history with the WW Police" is true,

mandating dismissal of the complaint.

      We review an order granting a motion to dismiss de novo. Castello v.

Wohler, 446 N.J. Super. 1, 14 (App. Div.), certif. denied, 228 N.J. 39 (2016). A

motion to dismiss a complaint for failure to state a cause of action must be

                                                                          A-0962-17T3
                                        3
denied if, giving plaintiff the benefit of all his allegations and all favorable

inferences, a cause of action has been made out. R. 4:6-2(e); see Burg v. State,

147 N.J. Super. 316, 319-20 (App. Div. 1977).

      In this case, plaintiff admits that he was charged and indicted, but wrongly

believes that because the criminal matter was resolved through PTI and not by

a conviction, the statement that he has a history with the police is false. Clearly,

by plaintiff's own admission, and as the trial court properly found, defendant's

statement is true, and truth is an absolute defense to a defamation cause of

action. G.D. v. Kenny, 205 N.J. 275, 293 (2011).1 For that reason, we affirm

the trial court's dismissal for failure to state a cause of action.

      Plaintiff's remaining arguments have insufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




1
  Plaintiff's reliance on State v. K.S., 220 N.J. 190 (2015) is unavailing. K.S.
dealt with standards for admission to PTI and did not address standards for
review of a defamation claim.
                                                                            A-0962-17T3
                                          4